Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered May 31, 2011, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty with the understanding that he would receive the sentence he bargained for, which was a determinate term of 20 years in prison, plus five years of post-release supervision. The defendant’s plea of guilty was knowingly, intelligently, and voluntarily entered (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Lopez, 71 NY2d 662, 666 [1988]; People v Harris, 61 NY2d 9, 17 [1983]). Moreover, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant received the effective assistance of counsel (see People v Taylor, 1 NY3d 174, 176 [2003]; see also People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137, 146-147 [1981]). Angiolillo, J.E, Balkin, Austin and Miller, JJ., concur.